272 N.W.2d 357 (1978)
Tilmer Eugene THOMPSON, petitioner, Appellant,
v.
Frank W. WOOD, Warden, Minnesota State Prison, Respondent.
No. 48462.
Supreme Court of Minnesota.
December 8, 1978.
*358 T. Eugene Thompson, pro se.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., Richard Evans, Sp. Asst. Atty. Gen., St. Paul, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
This is an appeal by petitioner, who is a prisoner at Stillwater, from an order of the district court denying a petition for habeas corpus on res judicata grounds. Our examination of the record indicates that the petitioner is seeking to relitigate issues which were decided against him in a previous habeas corpus proceeding. Petitioner failed to file a timely appeal from the order discharging the writ in that proceeding. In effect, petitioner is trying to cure the procedural defect by instituting this second proceeding. Our decisions forbid this. See, State ex rel. DuFault v. Utecht, 220 Minn. 431, 19 N.W.2d 706 (1945).
Affirmed.